Title: Cabinet Meetings. Proposals Concerning the Conduct of the French Minister, [1–23 August 1793]
From: Hamilton, Alexander,Jefferson, Thomas,Knox, Henry,Randolph, Edmund
To: 



[Philadelphia, August 1–23, 1793]

At meetings of the heads of departments & the Attorney General at the President’s on the 1st. & 2d. of Aug. 1793. On a review of the whole of mr Genet’s correspondence & conduct, it was unanimously agreed that a letter should be written to the Minister of the US. at Paris, stating the same to him, resuming the points of difference which had arisen between the government of the US. & mr Genet, assigning the reasons for the opinions of the former, & desiring the recall of the latter: and that this letter with those which have passed between mr Genet & the Secretary of state, & other necessary documents, shall be laid by mr Morris before the Executive of the French government.
At a meeting of the same at the President’s Aug. 15 the rough draught of the 2d letter having been prepared by the Secretary of state was read for consideration, and it was agreed that the Secretary of the treasury should take measures for obtaining a vessel either by hire or purchase, to be sent to France express, with the dispatches when ready.
At a meeting of the same at the President’s Aug. 20. the 2d: letter was read & corrected by paragraphs & finally agreed to.
At a meeting of the same at the President’s Aug. 23. it was agreed that the preceding letter should bear the date of the last document which is to accompany it, to wit, Aug. 16 & the draught of a second letter to our Minister at Paris was read & unanimously approved, & to bear date this day. Stated & signed this 23d. day of Aug. 1793.

Th: Jefferson
Alexander Hamilton
H Knox
Edm: Randolph.
